

FLOOR PLAN FINANCE AGREEMENT


This Floor Plan Finance Agreement (“Agreement”) is between AVANTAIR, INC., 4311
General Howard Drive, Clearwater, FL  33762, Telephone: 727-539-0071, Fax:
727-539-7007, hereinafter referred to as the "Borrower," and MIDSOUTH SERVICES,
INC., or assigns, 611 S. Fort Harrison Ave., Suite 388, Clearwater, FL 33756,
Telephone:  727-461-0635, Fax: 727-461-0734, hereinafter referred to as the
"Lender."  Escrow agent will be INSURED AIRCRAFT TITLE SERVICE, 4848 S.W. 36th
Street, Oklahoma City, OK  73179, Telephone:  800-654-4882, Fax:  405-681-9299,
hereinafter referred to as the "Escrow Agent."


WHEREAS, the Borrower has certain Piaggio P-180 Aircraft beginning with Unit #50
with Serial Number 1207 and U.S. Registration Number N195SL (“Aircraft”) that
they elect to finance pursuant to this Agreement beginning on or about March 16,
2011 (“Initial Delivery”).  The Net Purchase Price for the Aircraft is attached
as “Attachment A”;


WHEREAS, Lender shall loan Borrower the Net Purchase Price on the actual
delivery date of each Aircraft listed on Attachment A (“Delivery Date”) pursuant
to the terms and conditions of this Agreement.


Now therefore, in consideration of the terms and conditions herein contained,
the parties agree as follows:


 
1.
Term.  The term of this Agreement shall commence on the actual date of the
Initial Delivery for N195SL and shall terminate automatically twelve (12) months
thereafter or on the date that the Net Purchase Price is paid to for the
Aircraft to Lender pursuant to this Agreement, whichever is later (“Term”).
   

 
2.
Purchase Price.  On or before each Delivery Date, Lender agrees to pay an amount
up to the Net Purchase Price as specified on Attachment A for the applicable
Aircraft. Borrower shall provide Lender with an invoice from Piaggio America
indicating the balance due for the purchase of the Aircraft.  Lender shall have
the option to wire the Net Purchase Price directly to Piaggio America on the
Delivery Date in lieu of using the Escrow Account, which shall be determined at
their sole discretion.  Borrower shall notify Lender at least ten (10) days
prior to the anticipated Delivery Date of their intention to have Lender loan
the Net Purchase Price for an Aircraft. In addition, it is agreed between the
parties that Lender shall only be required to loan the Net Purchase Price for
one Aircraft at a time pursuant to this Floor Plan Finance Agreement.  However,
Lender agrees to loan the Net Purchase Price for each Aircraft listed on
Attachment A assuming that Borrower relinquishes the debt for the prior Aircraft
prior to Lender loaning the Net Purchase Price for the subsequent Aircraft.
   

 
3.
Transaction Fee.   As consideration for Lender providing the Net Purchase Price
for the Aircraft during the Term of this Agreement, Borrower agrees to pay
Lender a monthly fee in the amount of Sixty Five Thousand U.S. Dollars
($65,000.00) (“Transaction Fee”).  The initial Transaction Fee shall be due in
arrears one month after the Delivery Date of N195SL, which shall be on or around
March 16, 2011.  After the Delivery Date of N195SL, the payment of the
Transaction Fee shall be due each month thereafter for the remainder of the
Term; however, in the event that during the Term Borrower does not have an
aircraft financed by Lender pursuant to this Agreement, the Transaction Fee
shall be waived for a maximum of three (3) months for the corresponding months
when an aircraft is not financed.    Borrower shall remit the Transaction Fee to
Lender via wire transfer.

  
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
4.
Insurance.  Borrower shall maintain adequate insurance on the Aircraft and
provide Lender and Lender’s financial institution with a Certificate of
Insurance listing Lender’s financial institution as lien holder and Lender as an
additional insured.



 
5.
Title and Liens.  Borrower agrees that on the Actual Delivery Date, Lender shall
be permitted to file a lien on the Aircraft securing the amount of the Net
Purchase Price paid to manufacturer.  On the Actual Delivery Date, Borrower and
Lender may agree to allow title to transfer from Piaggio America to MidSouth
Services, Inc, instead of from Piaggio America to Avantair, Inc.  All liens
imposed on the Aircraft by Lender must be removed on or before the date that
Borrower repays the Net Purchase Price to Lender so that Borrower has free and
clear title to the Aircraft, unless Borrower is in default by not paying the
Transaction Fee after given a ten (10) day period to cure the default as set
forth in Section 7 below.



 
6.
Release of Liens.  Prior to the date that Borrower repays the Net Purchase Price
to Lender (“Avantair Actual Delivery Date”), Lender will place any required
Release(s) of Lien with Escrow Agent.  Lender shall be notified at least seven
(7) days prior to the Avantair Actual Delivery Date.  Lender hereby agrees to
fully cooperate with Borrower and Escrow Agent to effect, amend, discharge
and/or consent to registrations with respect to the Aircraft on the
International Registry for the benefit of Borrower and/or their fractional
owners.  Lender also shall provide a letter of instruction to the Escrow Agent
or any other person designated by Lender granting the person authority to
release any and all liens on the Aircraft that were imposed by Lender in the
event of Lender’s death or incapacity which could preclude such release of
liens.




 
7.
Default.  Upon failure of Lender, without default by Borrower, to comply with
the terms and conditions of this Agreement, Borrower may elect to cancel this
agreement upon written notice to Lender, however, no breach shall be deemed to
have occurred until Lender has ten (10) days to cure, which shall run from the
date of receipt of written notice (e-mail or facsimile acceptable).  Borrower
retains the right to retain any Transaction Fees owed to Lender, not as
forfeiture, but as liquidated damages for Borrower’s breach of this Agreement.



 
Upon failure of the Borrower, without default of Lender, to comply with the
terms and conditions of this Agreement, Lender may elect to cancel this
agreement upon written notice to Borrower, however, no breach shall be deemed to
have occurred until Borrower has ten (10) days to cure, which shall run from the
date of receipt of written notice (e-mail or facsimile acceptable).  In the
event of a breach by Borrower, Lender shall be permitted to use any adequate
remedy at law to recover damages caused by the breach.  Borrower shall position
blank bills of sale with the Escrow Agent so that title in the Aircraft may be
transferred to Lender in the event that Borrower’s material default of this
Agreement remains uncured following Lender’s notice to cure.



 
8.
Excusable Delay.  Neither Lender nor Borrower shall be liable to each other for
any failure or delay in performing any of their obligations hereunder caused by
an act of God, the public enemy, strike or labor dispute, governmental
regulation or priorities and force majeure not involving the fault or negligence
of either party.



 
9.
Assignment.   This Agreement may not be assigned and any purported assignment
shall be without force or legal effect unless the assignment is approved in
writing by both parties.




 
10.
Amendment.  This Agreement shall not be modified or amended except by the mutual
consent of the parties in writing.

 
Page 2 of 3

--------------------------------------------------------------------------------

 

 
11.
Partial Illegality.  If any one or more provisions of this Agreement shall be
found to be illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.




 
12.
Notification.  For the purposes of negotiating and finalizing this Agreement,
any document, including this Agreement, transmitted by facsimile or e-mail,
shall be treated in all manner and respects as an original document.  The
signature of any party on such document shall be considered for these purposes
as an original signature. Any such document shall be considered to have the same
binding legal effect as an original document. At the request of either party,
any such document shall be re-executed by both parties in the original form.  In
consideration of the promises made and value received hereunder, the undersigned
parties hereby agree that, after a document has been executed and transmitted by
facsimile or e-mail, neither party shall raise the use of a facsimile or e-mail,
or the lack of a document bearing an original signature, as a defense to this
Agreement and forever waive such defense.




 
13.
International Registry.  Borrower and Lender shall comply with the Cape Town
Convention Protocol for International Registry Regulations and Procedures
regarding the International Registration of the Aircraft prior to closing.  Each
party shall bear the cost for registration of their company with the
International Registry and any fees associated therewith.




 
14.
General.

 

 
A.
In all respects, time shall be of the essence in this Agreement.




 
B.
This agreement shall bind and inure to the benefit of the parties hereto and
their executors, administrators, heirs and assigns.

 

 
C.
This agreement may be executed in two or more counterparts, each of which shall
be deemed an original and shall be effective when executed by both parties.

  
Signed, sealed and delivered this 14th day of March, 2011.


BORROWER:
 
LENDER:
AVANTAIR, INC.
 
MIDSOUTH SERVICES, INC.
     
/s/ Richard A. Pytak Jr.
 
/s/ Hugh Fuller
Signature
 
Signature
     
C.F.O.
 
President
Title
 
Title
     
March 14, 2011
 
March 14, 2011
Date
 
Date

 
Page 3 of 3

--------------------------------------------------------------------------------

 
    